Citation Nr: 1731232	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits in excess of $2,186.62.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945.  He died in January 2012, and the appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claims file is currently with the RO in Seattle, Washington.

The September 2012 administrative decision granted accrued benefits totaling $2,159.72.  In January 2013, the appellant filed a notice of disagreement with the amount of accrued benefits that were awarded.  She was issued a statement of the case in May 2013.  She filed a VA Form 9 substantive appeal in June 2013.

In March 2014, the appellant and her husband testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the appellant was notified in a June 2017 letter that she was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The appellant has not indicated that she would like another hearing. As such, the Board may proceed on the appeal.

The Board notes that the Veteran's son also has a claim that has been appealed to the Board.  The Board must issue two separate decisions at this time because (1) both the appellant and the Veteran's son have properly perfected appeals to the Board, and neither appeal has been withdrawn; (2) the interests of the appellant and the Veteran's son in this case are potentially adverse; and (3) certain avenues by which to grant part or all of the benefits sought may potentially only be available to the appellant or to the Veteran's son, but not to both.

This case was previously before the Board in April 2015 when the appellant was awarded the payment of an additional $26.90 in accrued benefits.  A claim for accrued benefits totaling in excess of $2,186.62 was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in January 2012.  The appellant does not meet the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A).

2.  The appellant has not provided additional evidence of expenses paid by her for the Veteran's last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $2,186.62 are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

The Board finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in April 2015.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.  

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18). "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(6).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  The appellant is the Veteran's adult daughter and has neither alleged nor demonstrated that she became permanently incapable of self-support prior to reaching 18 years of age.  Thus, the requirements of 38 C.F.R. § 3.57(a) are not established in this case.  The appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle her to the decedent's accrued benefits.  See Burris, supra.

The Board notes that the appellant was initially reimbursed $2,159.72 for the Veteran's burial expenses, with an additional $26.90 awarded in the April 2015 BVA decision.  She does not dispute this fact or the amount provided for the burial expenses.  In fact, in an April 2016 statement, the appellant stated that the Veteran had not incurred any last illness expenses.  She noted that she had incurred burial expenses for her late father and those burial expenses were previously reimbursed by the VA.  She indicated that she was making no further claim for reimbursement of those expenses.  The appellant additionally noted that the Veteran's expenses were paid by Medicare and his union health insurance plan and that she did not have any ownership interest during the Veteran's lifetime in his mutual funds or in any other assets that were used to pay his medical expenses, to include a joint checking account with him.  Thus, additional payment cannot be made to the appellant because she has not shown that she bore the burden of the decedent's last sickness.

In sum, the appellant has already been reimbursed for expenses associated with the Veteran's funeral.  She indicated that she had already been reimbursed for burial expenses and she was making no further claim for reimbursement of those expenses.  She further stated in an April 2016 statement that the Veteran had not incurred any last illness expenses.  Thus, the appeal for accrued benefits totaling in excess of $2,186.62 must be denied.


ORDER

Entitlement to accrued benefits in excess of $2,186.62 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


